United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Emeryville, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Denise Eaton-May, Esq., for the appellant1
Office of Solicitor, for the Director

Docket Nos. 18-1058 & 18-1224
Issued: November 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 1, 2018 appellant, through counsel, filed a timely appeal from a November 2, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). On May 24, 2018
appellant, through counsel, filed a timely appeal from a December 4, 2017 OWCP merit decision.
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the December 4, 2017 merit decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish total
disability commencing October 25, 2014 causally related to her accepted September 3, 2014
employment injury; and (2) whether OWCP has met its burden of proof to rescind its acceptance
of appellant’s claim for aggravation of right shoulder joint instability.
FACTUAL HISTORY
On September 12, 2014 appellant, then a 22-year-old postal support employee window
clerk, filed a traumatic injury claim (Form CA-1) alleging that on September 3, 2014 she
developed ligament damage in her right arm as a result of lifting and throwing parcels of mail
throughout the week while in the performance of duty. She claimed that at the end of the day, on
the date of injury, she felt her arm pop out of her shoulder. On the reverse side of the claim form
and by letter dated September 25, 2014, appellant’s immediate supervisor controverted her claim
contending that she had not timely reported her alleged injury and that her injury was due to both
a nonwork-related 2013 motor vehicle accident and a nonwork-related bilateral shoulder personal
injury sustained on August 7, 2014.
He indicated that appellant stopped work on
September 4, 2014.
In support of her claim, appellant submitted medical evidence, including work status
reports dated August 7 and September 8, 2014 from Dr. John F. Cummins, a Board-certified
orthopedic surgeon. Dr. Cummins placed her off work from August 7 through 21, and
September 8 through 26, 2014. He noted that appellant had bilateral shoulder injuries and that she
was unable to perform any work involving the use of her upper extremity.
In a September 25, 2014 report, Dr. Lan Thi Linh Nguyen, an internist, noted that appellant
sustained an injury on September 3, 2014 while lifting boxes. He examined her, diagnosed
instability of the right shoulder joint, and indicated that she sustained a right shoulder subluxation
in August 2014 during a physical altercation. Dr. Nguyen related that, during her initial visit,
appellant had not fully explained that her right shoulder had subluxed, but he indicated that it was
reported in a September 4, 2014 note. He released her to modified-duty work as of the date of his
examination.
OWCP also received a September 25, 2014 report from Keith M. Thibault, a nurse
practitioner, who diagnosed instability of the right shoulder joint and placed appellant on modified
activity at work and home through October 21, 2014.
In a letter dated September 30, 2014, appellant’s supervisor continued to challenge her
claim. He asserted that appellant had not reported to him that she sustained an injury at work, or
the time or location of the injury. Appellant had previously mentioned that she had a pin inserted
into her shoulder/arm area and he believed that this was why she had pain in that area.
In a development letter dated October 1, 2014, OWCP advised appellant of the deficiencies
of her claim. It requested additional factual and medical evidence and provided a questionnaire
for her completion. OWCP afforded appellant 30 days to respond.
OWCP received additional medical evidence. The reports provided a diagnosis of
preexisting instability of the right shoulder joint, a request for authorization for right shoulder
2

surgery to be performed on November 23, 2014, and opined that her diagnosed condition was a
nonindustrial condition that had been aggravated by her employment activities. Appellant was
permitted to perform modified-duty work with restrictions from October 31 through
November 27, 2014.
In a September 16, 2014 letter, a customer service employing establishment manager
further challenged appellant’s claim for compensation, contending that her claimed injury was
caused by an April 17, 2013 nonwork-related car accident. He noted that appellant was off work
for intermittent periods due to nonwork-related conditions until September 8, 2014 when she
stopped work. The manager further contended that the September 3, 2014 alleged work incident
did not occur as alleged, as clocking records showed that she was not lifting and throwing parcels,
but was working at the finance window all day for eight hours on that day.
On October 21, 2014 appellant responded to OWCP’s development questionnaire. She
described the work duties she performed upon her return to work from maternity leave that she
believed contributed to her claimed injury. Appellant noted her prior nonwork-related injuries
which included a left shoulder injury on March 16, 2013 as a result of a motor vehicle accident for
which she underwent surgery on April 23, 2013. She also sustained another left shoulder injury
on August 4, 2014 due to an altercation.
In a report dated September 4, 2014, Dr. Tyronda S. Elliott, a resident physician, noted a
history that on September 3, 2014 appellant experienced shoulder problems. She examined
appellant and diagnosed right shoulder joint pain.
In a treating physician’s progress report dated October 31, 2014, Dr. Nguyen reiterated his
prior diagnosis of instability of the right shoulder joint and appellant’s history of a right shoulder
subluxation that occurred in August 2014 during a physical altercation. He opined that the
diagnosed right shoulder condition was a nonindustrial condition and placed appellant on modified
activity at work and home through November 27, 2014. Dr. Nguyen maintained that, but for her
work duties as a window clerk, her preexisting condition would not have become disabling or
needed the requested surgical treatment. He also noted that, although modified duties had been
recommended, appellant reported that she was not working because the employing establishment
was unable to accommodate her work restrictions. Dr. Nguyen advised that if modiﬁed activity
was not accommodated by the employing establishment, then she was considered temporarily
totally disabled from her regular work for the designated time.
On November 7, 2014 OWCP accepted appellant’s claim for aggravation of right shoulder
joint instability.
On November 18, 2014 appellant filed a Form CA-7 claim for compensation for leave
without pay (LWOP) for the period October 25 to November 14, 2014.
On November 28, 2014 appellant filed an additional CA-7 form for LWOP for the period
November 15 to 28, 2014.
In a development letter dated December 9, 2014, OWCP requested additional medical
evidence establishing appellant’s disability from work during the period claimed. Appellant was
advised to submit a report from her physician which explained why she had not returned to work
even with clear work restrictions and how this was medically necessary and connected to her
September 3, 2014 work-related injury. OWCP related that if, however, the only reason she did
3

not return to work was due to her employing establishment’s inability to accommodate her work
restrictions then the employing establishment should submit written confirmation detailing the
exact period that was not accommodated. OWCP afforded appellant 30 days to respond.
Additional medical evidence was received from Dr. Nguyen. In a report dated
December 12, 2014, Dr. Nguyen continued to diagnose instability of right shoulder joint and to
advise that appellant was capable of performing modified activity at work and home through
January 7, 2015. He also continued to note appellant’s history of a right shoulder dislocation due
to the August 2014 altercation and left shoulder joint instability for which she was status post 2013
dislocation surgery. Dr. Nguyen opined that her current medical condition, more likely than not,
was not caused or aggravated by factors of her employment. He related that his opinion was based
on appellant’s underlying and preexisting medical condition, shoulder joint instability, and
mechanism of injury, lifting 10-pound boxes.
Dr. Cummins, in a postoperative follow-up report dated December 1, 2014, noted
examination findings and provided an assessment of shoulder trauma/instability.
Appellant continued to file Form CA-7 claims for compensation for LWOP for the period
November 29, 2014 to January 16, 2015 and submitted additional medical evidence from
Dr. Cummins and Dr. Nguyen. In a work status report dated November 13, 2014, Dr. Cummins
placed appellant on modified activities at home and work from November 22 through 24, 2014.
He advised that she could return to full-capacity work on November 25, 2014.
In a work status report dated October 2, 2014, Dr. Nguyen placed appellant on modified
activity at work and home from October 21 through November 21, 2014. He again advised that if
modiﬁed activity was not accommodated by the employing establishment then appellant was
temporarily totally disabled from her regular work for the designated time and a separate off work
order was not required.
Dr. Michael E. Hebrard, a Board-certified physiatrist, noted in a January 6, 2015 report
appellant’s repetitive work duties and history of the accepted September 3, 2014 employment
injury, also noting that she last worked on September 3, 2014. He diagnosed adhesive capsulitis,
bicipital tenosynovitis, internal derangement, and history of instability of the right shoulder.
Dr. Hebrard opined that appellant’s work-related injury contributed to her disabling condition and
resultant surgery. He further opined that she was totally disabled since she was unable to perform
her repetitive work duties.
OWCP, by decision dated January 26, 2015, denied appellant’s claims for compensation
for LWOP commencing October 25, 2014. It found that she had not submitted sufficient medical
evidence to establish that she was totally disabled from work, during the period claimed, causally
related to her September 3, 2014 employment injury.
On February 6, 2015 appellant filed an additional Form CA-7 claim for LWOP
compensation from January 17 to February 11, 2015. In support of her claim, she submitted a
letter dated January 6, 2015 in which Dr. Hebrard confirmed that she was temporarily totally
disabled. Dr. Hebrard advised that appellant was unable to perform her regular job and placed her
off work through February 11, 2015.
On February 25, 2015 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative regarding the January 26, 2015 decision.
4

Appellant continued to file Form CA-7 claims for LWOP compensation from March 7 to
May 29, 2015.
OWCP received additional medical evidence dated February 11 to September 14, 2015
from Dr. Hebrard who continued to treat appellant. Dr. Hebrard agreed with the diagnostic
findings of a February 7, 2015 right shoulder magnetic resonance imaging (MRI) scan which
demonstrated signiﬁcant glenohumeral capsulitis and a modest rotator cuff tendinitis or strain. He
noted that she also had an enthesopathic cyst at the infraspinatus and subscapularis attachment.
Dr. Hebrard diagnosed subluxation, frozen shoulder, adhesive capsulitis, rotator cuff
syndrome/bursitis, and derangement of the right shoulder, as well as rotator cuff syndrome and
bursitis of the left shoulder. He opined that appellant’s September 3, 2014 employment injury
caused the diagnosed conditions, an aggravation of her underlying preexisting condition, and
resultant right shoulder surgery. Dr. Hebrard placed her off work through April 13, 2015 and on
May 26, 2015 released her to modified work with restrictions, five hours a day until her next clinic
visit. He reiterated that if these restrictions could not be accommodated by her employing
establishment, then she was temporarily totally disabled. Dr. Hebrard subsequently found that
appellant was temporarily totally disabled and placed her off work from June 19 through 22, 2015.
He noted that she could work four hours a day upon her return to work with her previous
restrictions on June 22, 2015. Dr. Hebrard later determined on August 17, 2015 that appellant was
again temporarily totally disabled until her next appointment or diagnostic testing.
Dr. Cummins, in a work status report dated November 13, 2014, placed appellant off work
from November 24 through December 16, 2014 and advised that she could perform modified
activity at home and work from December 17, 2014 through March 24, 2015. He determined that
she could return to full-duty work on March 25, 2015.
By decision dated October 27, 2015, an OWCP hearing representative set aside the
January 26, 2015 decision and remanded the case to OWCP for further development of the medical
evidence. He found that while Dr. Hebrard’s reports were not adequately rationalized, they were
sufficient to warrant further development of the issue of whether appellant’s total disability
commencing October 25, 2014 and her resultant November 2014 right shoulder surgery were due
to her accepted September 3, 2014 employment injury. The hearing representative remanded the
case for OWCP to refer appellant for a second opinion examination.
On November 27, 2015 OWCP referred appellant, together with a statement of accepted
facts (SOAF), the medical record, and a set of questions, to Dr. Aubrey A. Swartz, a Boardcertified orthopedic surgeon, for a second opinion examination. In a January 4, 2016 report,
Dr. Swartz reviewed the SOAF and medical record, and noted a history of the September 3, 2014
employment injury. He also noted that appellant denied having prior problems with her right
shoulder, but had problems with her left shoulder. Dr. Swartz reported examination findings. He
advised that appellant had preexisting cystic degeneration at the humeral head of the cuff insertion
of the right shoulder. Dr. Swartz noted, however, that this did not appear to be a finding that
rendered her susceptible to instability or a dislocation. He referenced appellant’s medical records,
including Dr. Cummins’ November 25, 2014 operative report, which indicated that appellant had
a Bankart lesion in the anterior capsular labral structures, a preexisting condition, that rendered
her susceptible to dislocation. Dr. Swartz also noted Mr. Thibault’s September 25, 2014 report
and Dr. Elliott’s September 4, 2014 report, which documented that her right shoulder subluxed
during a physical altercation which occurred two weeks prior to her accepted September 3, 2014
employment injury. He advised that appellant’s right shoulder instability was a nonindustrial or
5

preexisting condition related to the physical altercation that took place two weeks prior to her
September 3, 2014 date of injury and resulted in right shoulder subluxation as documented in her
medical records. Despite his opinion on causal relationship, Dr. Swartz noted that it would be
helpful to review appellant’s medical records dating 5 to 10 years prior to her September 3, 2014
date of injury as she had a history of right and left shoulder dislocations. He advised that, based
on the medical information available at that time, the temporary aggravation of appellant’s current
right shoulder instability ceased on that day. Dr. Swartz related that the temporary aggravation
involved work-related disability and treatment such as, surgery to correct the instability. He
indicated that appellant’s November 2014 right shoulder surgery was appropriate treatment for her
September 3, 2014 employment injury.
In a letter dated February 23, 2016, OWCP requested that appellant submit medical records
from 5 to 10 years prior to the filing of her claim. On May 22, 2017 it received numerous medical
records.
In a letter dated July 10, 2017, OWCP referred appellant for a second examination with
Dr. Swartz. It provided Dr. Swartz with an updated SOAF, the medical record, and a series of
questions.
On October 18, 2017 Dr. Swartz reviewed the medical evidence of record. He did not
examine appellant. Dr. Swartz referenced his prior findings from the January 4, 2016 examination
and his diagnosis of right shoulder adhesive capsulitis. He noted that appellant’s nonindustrial
preexisting condition of instability and dislocation of the right shoulder, resulting in shoulder
surgery, were due to the nonindustrial injury of August 5, 2014, and were unrelated to the claim
of injury on September 3, 2014. Dr. Swartz further noted that all treatment received subsequent
to September 3, 2014 was unrelated to her claim for an industrial injury and employment at the
employing establishment, and would be related only to the August 5, 2014 assault which caused a
dislocated right shoulder. He indicated that appellant’s right shoulder conditions included cystic
degeneration of the humeral head at the cuff insertion and a Bankart lesion of the anterior capsular
labral structures. Dr. Swartz related that these conditions reflected changes in the right shoulder
that destabilized the shoulder and rendered appellant susceptible to dislocation, which occurred on
August 5, 2014. He advised that she did not sustain a dislocated right shoulder on
September 3, 2014. Dr. Swartz further advised that the findings of Dr. Cummins’ November 2014
surgery were unrelated to the claim of injury on September 3, 2014 and related only to the
nonindustrial assault injury of August 5, 2014. He maintained that all of appellant’s diagnosed
conditions were related to the nonindustrial August 5, 2014 assault. In addition, Dr. Swartz
maintained that there was no disability caused by the August 5, 2014 injury as appellant reported
that she “self-reduced” her shoulder and apparently went back to work fairly soon after this
incident and performed her regular job on September 3, 2014. He related that her time off work
and the treatment she received after September 3, 2014, including the November 2014 right
shoulder surgery, were not due to an injury on that day, but due to the August 5, 2014 incident.
Dr. Swartz concluded that no medical treatment was necessary for the claimed September 3, 2014
employment injury. There was also no physical limitations, restrictions, or disability related to the
claimed injury.
OWCP, by decision dated November 2, 2017, again denied appellant’s claim for
compensation for LWOP commencing October 25, 2014 and authorization for her November 25,
2014 right shoulder surgery. It found that Dr. Swartz’s October 18, 2017 report represented the

6

weight of the medical evidence and established that she was not disabled during the claimed period
as a result of her accepted September 3, 2014 employment injury.
In a November 3, 2017 notice, OWCP advised appellant that it proposed to rescind its
acceptance of her claim for aggravation of right shoulder joint instability based on its error. It
found that the factual evidence of record failed to establish that the employment injury occurred
as alleged, noting that she was injured while off duty on August 5, 2014. Further, OWCP noted
that Dr. Swartz’s opinion was well rationalized and established that appellant’s right shoulder
instability and dislocation were caused by the nonwork-related August 5, 2014 incident. It
afforded her 30 days to submit evidence and argument challenging the proposed rescission action.
Appellant, through counsel, responded by letter dated December 2, 2017 disagreeing with
the proposed rescission of the acceptance of appellant’s claim.
By decision dated December 4, 2017, OWCP rescinded acceptance of the claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.5
Under FECA, the term disability means “the incapacity, because of an employment injury,
to earn the wages the employee was receiving at the time of injury.”6 The question of whether an
employee is disabled from work is an issue that must be resolved by competent medical evidence.7
The employee is responsible for providing sufficient medical evidence to justify payment of any
compensation sought.8
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.9 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.10

4

Supra note 3.

5
See C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton,
40 ECAB 1143 (1989).
6

20 C.F.R. § 10.5(f).

7

S.A., Docket No. 18-0399 (issued October 16, 2018); see also R.C., 59 ECAB 546, 551 (2008).

8

Id.; see T.A., Docket No. 18-0431 (issued November 7, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005).

9

See S.M., Docket No. 17-1557 (issued September 4, 2018); William A. Archer, 55 ECAB 674, 679 (2004);
Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
10

T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

7

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish total disability,
commencing October 25, 2014, causally related to her accepted September 3, 2014 employment
injury.
In support of her claim for total disability commencing October 25, 2014, appellant
submitted several medical reports from Dr. Cummins. In his reports, Dr. Cummins provided an
assessment of right shoulder trauma/instability. He opined that appellant was totally disabled from
work during the periods August 7 to 21 and September 8 to 26, 2014. However, these reports are
of limited probative value in addressing appellant’s claimed period of disability commencing
October 25, 2014 as they occur prior to the alleged period and do not specifically address or
attribute the period of claimed disability to the accepted condition.11 Evidence that does not
address appellant’s accepted conditions and dates of disability is insufficient to establish her
claim.12 Moreover, while Dr. Cummins subsequently opined that appellant was totally disabled
from work from November 24 to December 16, 2014, he did not explain with sufficient rationale
as to how her inability to work was due to her accepted September 3, 2014 right shoulder injury,
his opinion is of limited probative value and thus his report is insufficient to establish the claimed
period of disability.13
Dr. Nguyen’s October 31 and December 12, 2014 reports did not relate appellant’s partial
disability from work during the period October 31 through November 27, 2014 and December 12,
2014 through January 7, 2015 or her diagnosis of right shoulder joint instability to her
September 3, 2014 employment-related right shoulder injury.14 He noted that it was more likely
than not that her diagnosed right shoulder condition was not caused or aggravated by factors of
her employment. The Board finds that Dr. Nguyen’s reports are therefore not based on a complete
and accurate factual background and are of diminished probative value.15 Moreover, his remaining
September 25, 2014 report is insufficient to establish disability as it predates and does not address
the claimed period of disability.16 Likewise, Dr. Elliott’s September 4, 2014 report predates the
claimed period of disability.17
Second opinion physician Dr. Swartz, in his January 4, 2016 and October 18, 2017 reports,
maintained that there was no disability caused by the August 5, 2014 injury as appellant reported
that she apparently went back to work fairly soon after this incident and performed her regular job
on September 3, 2014. He related that her time off work and the treatment she received after
September 3, 2014, including the November 2014 right shoulder surgery, were not due to an injury
on that day, but due to the August 5, 2014 incident. Dr. Swartz concluded that no medical
11

D.J., Docket No. 18-0200 (issued August 12, 2019); V.G., Docket No. 17-1425 (issued February 16, 2018).

12

T.L., supra note 10.

13

T.H., Docket No. 19-0436 (issued August 13, 2019); C.B., Docket No. 18-0040 (issued May 7, 2019).

14

Id.

15

S.M., Docket No. 16-1142 (issued March 15, 2017); J.C., Docket No. 07-1246 (issued December 13, 2007).

16

Supra note 11.

17

Id.

8

treatment was necessary for the claimed September 3, 2014 employment injury. There was also
no physical limitations, restrictions, or disability related to the claimed injury. As Dr. Swartz
reviewed the medical record and supported his conclusion with medical rationale, the Board finds
that his report represents the weight of the evidence regarding appellant’s claim for total disability.
As the medical evidence of record is insufficient to establish that appellant was disabled
from work for the period commencing October 25, 2014 due to her accepted right shoulder
condition, the Board finds that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
OWCP may reopen a claim at any time on its own motion and may modify, rescind,
decrease, or increase compensation previously awarded, or award compensation previously
denied.18 Once OWCP accepts a claim, it has the burden of justifying termination or modification
of benefits.19 This burden applies even where OWCP later decides that it erroneously accepted a
claim.20 OWCP must provide a clear rationale for rescinding acceptance of a claim.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP has met its burden of proof to rescind its acceptance of
appellant’s claim for aggravation of right shoulder joint instability.
Second opinion physician Dr. Swartz provided rationalized medical evidence establishing
that appellant did not sustain an aggravation of right shoulder joint instability on
September 3, 2014. In his January 4, 2016 and October 18, 2017 second opinion reports, he found
that appellant’s right shoulder instability and dislocation, and resultant November 25, 2014 surgery
were causally related to her August 5, 2014 nonwork-related domestic violence incident.
Dr. Swartz reviewed the medical record, including numerous medical records which documented
the August 5, 2014 incident. He explained that appellant had cystic degeneration of the humeral
head at the cuff insertion and a Bankart lesion of the anterior capsular labral structures of the right
shoulder, which demonstrated changes that destabilized the shoulder and rendered her susceptible
to dislocation, which occurred on August 5, 2014.22 Accordingly, OWCP’s initial acceptance of
appellant’s claim was in error.
On appeal counsel contends that OWCP’s December 4, 2017 decision erroneously
rescinded acceptance of appellant’s claim as it lacks sufficient legal basis, citing the Board’s
18

20 C.F.R. § 10.610; 5 U.S.C. § 8128(a).

19

See M.B., Docket No. 17-0688 (issued March 15, 2018); Delphia Y. Jackson, 55 ECAB 373, 376 (2004).

20

Id.

21

Id.

22

J.F., Docket No. 17-0288 (issued May 23, 2017).

9

holding in the case of Roseanna Brennan.23 In that case, the Board found that OWCP improperly
rescinded acceptance of appellant’s recurrence of disability because it had not identified new
evidence, legal arguments, or rationale to justify its rescission of appellant’s recurrence of
disability on the basis that the acceptance was erroneous. In the instant case, however, OWCP
presented new evidence, by way of the voluminous Kaiser Permanente medical records and
Dr. Swartz’s October 18, 2017 report, regarding appellant’s claimed September 3, 2014 right
shoulder injury as to cast serious doubt upon the validity of the claim. In its December 4, 2017
decision, it explained how this new evidence established that appellant had not sustained a right
shoulder injury at work on September 3, 2014. OWCP presented sufficient new evidence and
argument to justify the rescission of its acceptance of appellant’s claim for aggravation of right
shoulder joint instability.
Counsel further contends on appeal that Dr. Swartz’s opinion is not entitled to the weight
of the medical evidence as it is inadequate under the law. However, Dr. Swartz reviewed the
medical record and supported his conclusion with medical rationale. Thus, the Board finds that
his report represents the weight of the evidence with regard to the rescission of the accepted claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability,
commencing October 25, 2014, causally related to her accepted September 3, 2014 employment
injury. The Board further finds that OWCP has met its burden of proof to rescind its acceptance
of appellant’s claim for aggravation of right shoulder joint instability.

23

41 ECAB 92 (1989).

10

ORDER
IT IS HEREBY ORDERED THAT the December 4 and November 2, 2017 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: November 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

